— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered January 9, 2003, convicting him of driving while intoxicated and aggravated unlawful operation of a vehicle in the first degree, upon his plea of guilty, and imposing sentence.
*743Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.